{¶ 31} I do not agree that the trial court abused its discretion when it declined to extend the time in which Defendant's Crim.R. 12(C) motion to suppress evidence could be filed, "in the interest of justice." That standard is imposed by Crim.R. 12(H), and reasonably requires a showing of some undue prejudice to a defendant's rights consequential to his untimely filing, not merely a result adverse to his strategic position in the litigation. Here, Defendant argues, and the majority finds, that the resulting waiver of the defense or objection his motion concerned, which is prescribed by Crim.R. 12(H), coupled with a lack of prejudice to the State, demonstrates that the interest of justice would have been served by extending the deadline. Whether the State would have been prejudiced is irrelevant to the interest of justice standard, and the resulting waiver is both a consequence contemplated by the rule and a product of the Defendant's own failure to file his motion timely. Therefore, while I might have been inclined to grant the extension requested, I cannot find that the trial court abused its discretion when it exercised the authority conferred on it by Crim.R. 12(H) and declined to do so.